Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 1 (the “Post-Effective Amendment”) to the Registration Statement on Form S-1 (File No. 333-172202) of Snap Interactive, Inc., of our report dated March 30, 2012 relating to the December 31, 2011 and 2010 consolidated financial statements of Snap Interactive, Inc. and Subsidiaries. We also consent to the reference to our Firm under the caption "Experts" in the Post-Effective Amendment. /S/WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida May 2, 2012
